         Case 2:20-cr-00194-JLR Document 15 Filed 12/04/20 Page 1 of 2




                                                             Honorable James Robart

                   UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,      )               No. CR20-194 JLR
                               )
               Plaintiff,      )               ORDER
                               )
               v.              )
                               )
VICKI BOSER,                   )
               Defendant.      )
_______________________________)

      The court has considered the unopposed defense motion, pursuant to 18

USC § 3161 et. seq., to vacate the trial date and motion filing deadline and to

schedule a status hearing at which a trial date would be scheduled. For the reasons

set forth therein, the court finds that the parties have exercised and are exercising

due diligence in the discovery and trial preparation process, within the meaning of

18 USC § 3161(h)(7)(B), and that the requested continuance would promote

substantial justice.

      The court further finds, pursuant to 18 USC § 3161(h)(7)(A), that the ends

of justice served by a continuance outweigh the interests of the public and the

defendant in a speedy trial in this matter. This is based on the further finding that

the failure to grant the requested continuance would likely result in a miscarriage

of justice and, also, that it would deny defense counsel the reasonable time
         Case 2:20-cr-00194-JLR Document 15 Filed 12/04/20 Page 2 of 2




necessary for effective preparation, even assuming the exercise of due diligence.

18 USC §3161(h)(7)(B)(i) and (iv).

      The trial date of January 21, 2021, and the motion deadline of December 4,

2020, are stricken. At a status hearing set for January 4, 2021 at 10:30 a.m.,

the court will schedule a new trial date and motion filing deadline.



      Dated this 4th day of December, 2020.




                                         A
                                       ________________________
                                       JAMES L. ROBART
                                       U.S. District Judge

Presented by:



/s/ Michael Nance, WSBA #13933
Defense Attorney
